DETAILED ACTION
This action is responsive to communications June 13, 2022. 
Claims 1-20 are pending in the case. 
Claims 1, 12, and 19 are independent claims.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given via communication with Shan He on June 13, 2022. 

Claims
In the claims:
1.	(Original) A system for generating a style transfer language model for a target style combination, the system comprising: 
a discriminator-generating module configured for generating a set of discriminator models corresponding to a set of styles based on a set of training datasets; and
a style-transfer-model-generating module configured for: 
generating a style transfer language model for a target style combination that comprises two or more target styles from the set of styles, the style transfer language model comprising a cascaded language model and two or more discriminator models selected from the set of discriminator models; and
training the style transfer language model based on the set of training datasets.  

2.	(Original) The system of claim 1, further comprising a pre-training module configured for generating a pre-trained language model, wherein the set of discriminator models corresponding to the set of styles are generated based on the pre-trained language model, and the cascaded language model is generated based on the pre-trained language model.

3.	(Original) The system of claim 2, wherein each discriminator model in the set of discriminator models corresponds to a style in the set of styles, and wherein generating the set of discriminator models comprising training each discriminator model using a corresponding subset of training dataset in the set of training datasets that is labeled for at least the style.

4.	(Original) The system of claim 3, wherein each discriminator model in the set of discriminator models includes an encoder and a decoder each initialized using the pre-trained language model and fine-tuned through training using the corresponding subset of training dataset.  

5. 	(Original) The system of claim 3, wherein the two or more discriminator models selected from the set of discriminator models comprise discriminator models corresponding to the two or more target styles comprised in the target style combination.

6.	(Original) The system of claim 5, wherein the style transfer language model is trained using a combination of the subsets of training datasets used to train the two or more discriminator models.

7.	(Original) The system of claim 2, wherein the cascaded language model includes an encoder and a decoder each initialized using the pre-trained language model. 

8.	(Original) The system of claim 2, wherein generating the pre-trained language model comprises training a language model using an unlabeled corpus of text to obtain the pre-trained language model.

9. 	(Original) The system of claim 1, wherein training the style transfer language model comprises minimizing a loss function that comprises a first loss term associated with the cascaded language model and two or more additional loss terms associated with the two or more discriminator models. 

10.	(Original) The system of claim 1, wherein training the style transfer language model comprises providing the cascaded language model noisy sentences as inputs, and wherein each of the noisy sentences comprises at least one masked word.  

11.	(Original) The system of claim 10, wherein the at least one masked word is selected pseudo-randomly or through determining attribute words. 

12.	(Original) A computer-implemented method, comprising:
receiving, by a style transfer subsystem, a request to transfer a source sentence into a target sentence in a target multidimensional style, the target multidimensional style comprising two or more styles; 
accessing, by the style transfer subsystem, a style transfer language model for the target multidimensional style, wherein the style transfer language model comprises a cascaded language model and is trained with two or more discriminator models corresponding to the two or more styles; and
generating, by the style transfer subsystem, the target sentence in the target multidimensional style by at least applying the cascaded language model to the source sentence. 
 
13.	(Original) The computer-implemented method of claim 12, wherein each of the two or more discriminator models is trained using a corresponding subset of training dataset that is labeled for at least a corresponding style of the two or more styles.

14.	(Original) The computer-implemented method of claim 13, wherein each of the two or more discriminator models includes an encoder and a decoder each initialized using a pre-trained language model and fine-tuned through the training using the corresponding subset of training dataset.  

15.	(Original) The computer-implemented method of claim 14, wherein the cascaded language model includes an encoder and a decoder each initialized using the pre-trained language model.

16.	(Original) The computer-implemented method of claim 15, wherein the pre-trained language model is generated by training a language model using an unlabeled corpus of text. 

17. 	(Original) The computer-implemented method of claim 12, wherein the style transfer language model is trained by minimizing a loss function that comprises a first loss term associated with the cascaded language model and two or more additional loss terms associated with the two or more discriminator models. 

18.	(Original) The computer-implemented method of claim 12, wherein the cascaded language model is trained by using a noisy sentence as an input and generates an output sentence in the target multidimensional style, and wherein the noisy sentence comprises at least one masked word.  

19.	(Currently Amended) A non-transitory computer-readable medium having program code that is stored thereon, the program code executable by one or more processing devices for performing operations comprising:
accessing a set of training datasets, each of the set of training datasets is labeled for at least one target style in a set of target styles;
a step for generating a discriminator model for each target style in the set of target styles based on the set of training datasets;
a step for training, based on the set of training datasets and the discriminator models for the set of target styles, a style transfer language model for a target style combination that comprises two or more target styles among the set of target styles, the style transfer language model comprising a cascaded language model and two or more discriminator models selected from the discriminator models; and
outputting the style transfer language model. 
  
20.	(Original) The non-transitory computer-readable medium of claim 19, wherein the operations further comprise:
a step for training, based on the set of training datasets, a second style transfer language model for a second target style combination comprising at least two target styles among the set of target styles; and 
outputting the second style transfer language model.

 ALLOWABLE SUBJECT MATTER
	Claims 1-20 are allowed.
	After a thorough search and examination of the prior art, the Examiner has found the claimed subject matter to be allowable. The following is an examiner’s statement for reasons for allowance:
	Regarding claims 1, 12, and 19, the claimed invention is directed to a system, method, and medium for multi-dimensional language style transfer. More specifically, the claimed invention of Claim 1 includes generating a set of discriminator models corresponding to a set of styles based on a set of training datasets. Further, the claimed invention includes generating a style transfer language model for a target style combination that comprises two or more target styles from the set of styles, the style transfer language model comprising a cascaded language model and two or more discriminator models selected from the set of discriminator model. Further, the claimed invention includes training the style transfer language model based on the set of training datasets. Claims 12 and 19 include substantially similar limitations. 
	Relevant prior art of record includes Shafer et al., US Patent Application Publication no. US 2021/0166125 (“Shafer”). Shafer teaches training the generator model based on the resemblance measure may still further include computing, with the discriminator model, a training resemblance measure based on the comparison and updating the generator model. Para. 0021. Further, styles of data may refer to certain categories, subsets, or characteristics of various types of data. Para. 0043. Further, discriminator model may be trained to distinguish between data in the first style and data in the second style. Para. 0046. Further, configured to train the generator model 104 using the discriminator model 108 and the preserver model. Para. 0048. Further, style 126-128 may be stored in association with the training data 124A-D. Para. 0053. Further, the generator model 104 may be iteratively trained. Para. 0070. 
	Shafer, alone or in combination with other prior art of record, fails to teach or fairly suggest generating a set of discriminator models corresponding to a set of styles based on a set of training datasets. Further, the claimed invention includes generating a style transfer language model for a target style combination that comprises two or more target styles from the set of styles, the style transfer language model comprising a cascaded language model and two or more discriminator models selected from the set of discriminator models. Further, the claimed invention includes training the style transfer language model based on the set of training datasets. 
Accordingly, the recited subject matter of Claim 1 is allowable. Claims 12 and 19 are allowable for substantially similar reasons.
Regarding claims 2-11, 13-18, and 20, these claims depend from claim(s)1, 12, and 19 and are thus allowable. 

The following prior art is made of record and is considered pertinent to applicant’s disclosure:
Tian, Youzhi, Zhiting Hu, and Zhou Yu. "Structured content preservation for unsupervised text style transfer." arXiv preprint arXiv:1810.06526 (2018); 
Yang, Zichao, et al. "Unsupervised text style transfer using language models as discriminators." Advances in Neural Information Processing Systems 31 (2018);
Wu et al., US Patent Application Publication no. US 2021/0303803.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176